
	

113 HR 2386 IH: Honoring Hometown Heroes Act
U.S. House of Representatives
2013-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2386
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2013
			Mr. Larson of
			 Connecticut (for himself, Mr. King of
			 New York, Mr. Courtney,
			 Mr. Himes,
			 Mr. Grijalva,
			 Mr. Johnson of Ohio, and
			 Mr. Andrews) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 4, United States Code, to provide for the
		  flying of the flag at half-staff in the event of the death of a first responder
		  in the line of duty.
	
	
		1.Short titleThis Act may be cited as the
			 Honoring Hometown Heroes
			 Act.
		2.Permitting the
			 flag to be flown at half-staff in the event of the death of a first responder
			 serving in the line of duty
			(a)AmendmentThe sixth sentence of section 7(m) of title
			 4, United States Code, is amended—
				(1)by striking
			 or after possession of the United States and
			 inserting a comma;
				(2)by inserting or the death of a first
			 responder working in any State, territory, or possession who dies while serving
			 in the line of duty, after while serving on active
			 duty,;
				(3)by striking
			 and after former officials of the District of
			 Columbia and inserting a comma; and
				(4)by inserting
			 before the period the following: , and first responders working in the
			 District of Columbia.
				(b)First responder
			 definedSuch subsection is further amended—
				(1)in paragraph (2),
			 by striking , United States Code; and and inserting a
			 semicolon;
				(2)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(4)the term first responder means
				a public safety officer as defined in section 1204 of the Omnibus
				Crime Control and Safe Streets Act of 1968 (42 U.S.C.
				3796b).
						.
				(c)Effective
			 dateThe amendments made by this Act shall apply with respect to
			 deaths of first responders occurring on or after the date of the enactment of
			 this Act.
			
